Title: Peter Derieux to Thomas Jefferson, 8 July 1813
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          Monsieur Richmond ce 8. July 1813.
          Comme ma mauvaise Situation depuis bien des années, m’oblige d’errer continuellement Ça et la, afin de pouvoir obtenir les moyens d’exister et de faire Exister ma famille, je me Suis trouvé contraint de quitter la Caroline, pour chercher de l’emploi ailleurs. dans cette Vue je viens d’arriver a Richmond ou javois esperé pouvoir obtenir de vos bontes La faveur de faire usage de la maison de Mr mazzei, mais japprends quelle a eté vendue, et que tout espoir de bonheur est desormais evanoui pour nous,
				malgré toutte la raison que
				nous
				avions de croire que mr mazzei ayant par contrat de mariage constitué ma femme Son heritiere univeselle des Biens quil laisseroit a Son Décés, et que celui la etant desormais le Seul qu’il avoit ici, il nous lauroit
				abandonné en equivalent de ses promesses. jusqualors nous avions quelquespoir
				que notre Situation pourroit changer avec le tems et que nous pourrions un jour vivre a labri du Besoin mais dieu Seul Sait Le Sort qui nous attend;
          Cependant Monsieur, notre destinée Est encore dans vos mains et Si vous le voulliés vous pouriés encore nous Sauver de la situation deplorable qui nous menace, en devenant notre pere et notre Bienfaiteur auprès de mr mazzei, qui Jose bien lesperer ne Se refuseroit pas a vous laisser prelever une petitte Somme Sur Lobjet qui lui revient, et dont Sachant que vous voudriés bien avoir la Bonté de le garder En vos
				mains pour En faire le placement de la maniere que vous croiriés la plus permanente et La plus profitable, que dans cette persuasion nous osons esperer quil ne Se refuseroit pas a votre
				consideration
				de nous procurer ce moyen dexister dans notre Vieux age et qui pourroit nous fixer et prevenir Les Changements forcés de residence que nous sommes Si Souvent obligés de Subir dans La vie
				errante que nous menons avec Les 3. Enfants qui nous restent encore.
          Jai laisse ma femme a Petersbg, tenant une petitte Ecolle qui est insuffisante pour
				nous faire vivre, et je Suis Venu ici accepter une place de Clerc quon
				ma offert à LEagle Tavern, mais mon age et quelques infirmités que jai me font craindre que je ne pourrai pas resister aux grandes fatigues que cette occupation exige presque nuit et jour. mais touttes mes recherches
				nont pu me procurer celle que jaurois desiré dans un genre plus tranquil, et plus analogue a mon age et a mon inclination
          Nous serons reconnoissants Monsieur daucune des manieres dont vous voudries bien ameliorer notre Situation, Soit par votre influence auprès de Mr Mazzei, ou en nous faisant la grace de
				nous donner pendant ma vie et celle de ma femme quelques acres de Terre en Bedford où peut etre nous pouvions obtenir que quelques uns de nos Enfants Viennent nous joindre pour nous aider a la Cultiver et
				ma femme pouvant peut etre dans une Situation qui Seroit permanente, obtenir quelques Ecoliers, nous nous trouverions tous rassemblés et a même de nous Entrâider Les uns les autres dans une age ou
				la Viellesse et les infirmites, Laissent bien peu de pouvoir pour Soi même. Jose Espere Monsieur que votre reponse fera renaitre l’espoir dans notre ami ame et que la doulleur dont elle est remplie se dissiperont dissipera. jai pris La Liberté de vous Citer Bedford, comme une county ou nous desirerions nous fixer dabord parceque nous aurions L’honneur dy etre plus près de vous et quon nous a dit que les habitants en etant generalement a laise
				ma femme pourroit y avoir une Ecole qui jointé aux autres exertions du reste de la famille pourroit nous procurer plus aisement les necessaires de la vie Si nous pouvions Emprunter quelques Bestiaux pour les commencements de notre Etablissement
          Vieuillés Je vous en Supplie, Monsieur Excuser mon importunite et la precipitation avec laquelle je Suis forcé de vous ecrire ayant desja commencé a agir dans La nouveau Et desagreable Employ que jai eté force d’accepter pour pouvoir faire Subsister ma famille a Peterbg jusquaceque nous ayons pu obtenir Les moyens de nous rejoindre et de nous mieux placer.
          Jai L’honneur detre avec Le plus grand respect
          Votre obs SrPeter Derieux
         
          Editors’ Translation
          
            Sir Richmond 8 July 1813.
            As my unfortunate situation has obliged me for many years to wander continuously from place to place in order to support my family, I was compelled to leave Carolina to seek employment elsewhere. In consequence, I recently arrived in Richmond, where I had hoped to obtain from you the favor of using Mr. Mazzei’s house. I find, however, that it has been sold, and that all hope of happiness has now vanished for us,
			 despite all our reasons to
			 believe that Mr. Mazzei would leave it to us as he had promised, because of the marriage contract that made my wife the heir to all the goods he was to leave on his death and because this was his last possession
			 here. Until then we had hoped someday to be
			 able to live free from need, but God only knows what fate awaits us now;
              However, Sir, our destiny remains in your hands. If you wished, you could still save us from the deplorable situation that threatens us by becoming our father and benefactor concerning Mr. Mazzei who, I dare hope, would not refuse to place in your hands a small part of that which belongs to him. Knowing that you would be so kind as to keep and invest it in the most permanent and
			 profitable manner, we venture to hope that under these circumstances he would not refuse your procuring us the means of subsistence in our old age and that which would allow us to settle down and
			 forestall the forced changes of residence that we have so often suffered in the wandering life we have led with the three children still living with us.
            I have left my wife in Petersburg, where she manages a small school that cannot support
			 us, and come here to accept a clerkship at the Eagle Tavern. But I fear that due to my age and infirmities I will be unable to withstand the great stress of working almost day and night. Despite all my efforts I have not gotten the occupation I
			 wanted, one more tranquil and according better with my age and inclination
            We would be grateful, Sir, for anything you would be willing to do to improve our situation, either through your influence with Mr. Mazzei or by being so kind as to give us
			 during my life and that of my wife a few acres of land in Bedford, where we could perhaps get some of our children to join us and help us to cultivate it.
			 In a permanent situation my wife could perhaps enroll a few pupils; we would all be gathered together; and we
			 would be able to help each other when old age and infirmity make it difficult to take care of oneself. I dare
			 hope, Sir, that your reply will revive our hopes and dissipate the pain that fills our hearts. I took the liberty of mentioning Bedford as a county where we would like to settle, because we would be honored to be close to you and because we  have been told that the inhabitants are generally  well off.
			 My wife could thus open a school there which, added to the exertions of the rest of the
			 family, would more easily procure us the necessities of life, if we could borrow some livestock to start our
			 establishment
            I beg you, Sir, to excuse my importunity and the great hurry with which I am forced to write you, having already begun to work at the new and unpleasant job I was forced to accept in order to support my family in Petersburg until we can obtain the means to be reunited and become better situated.
            I have the honor to be with the greatest respect
            Your obedient servantPeter Derieux
          
        